DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“a light emitting element provided”, “a light receiving element provided” and “a light guide member for” in claims 1, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, recites the limitation "the orthogonal projection image" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1, 5-7, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2013/0026369 A1 by Gibson et al (hereinafter Gibson).
Regarding Claim 1, Gibson teaches a gas detection apparatus (Fig. 1) comprising: 
a substrate (Fig.1 @ 2, Par. [0096]); 
a light emitting element (Fig.1 @ 4, Par. [0096]) provided in a first region in a main surface (Fig. 1, left side of 2 is the first region in a main surface) of the substrate (Fig.1 @ 2, Par. [0096]) for emitting light; 
a light receiving element (Fig.1 @ 6, Par. [0096]) provided in a second region in the main surface (Fig. 1, right side of 2 is the second region in a main surface) of the substrate (Fig.1 @ 2, Par. [0096]) for receiving the light; 
a light guide member (Fig.1 @ 14, Par. [0097]) for guiding the light emitted by the light emitting element (Fig.1 @ 4, Par. [0096]) to the light receiving element (Fig.1 @ 6, Par. [0096]); and 
a joint member (Fig.1 @ 18, Par. [0097]) joining the substrate (Fig.1 @ 2, Par. [0096]) and the light guide member (Fig.1 @ 14, Par. [0097]), the joint member (Fig.1 @ 18, Par. [0097]) serving as a rotation axis (Par. [0097]: pivot 18 thus teaches a rotating axis) when the light guide member (Fig.1 @ 14, Par. [0097]) is displaced (Par. [0097]: the light emitting diode and photodiode (i.e. mounted on the support 2, i.e. the substrate) aligned with the radiation guide thus teaches displaced) relative to the substrate (Fig.1 @ 2, Par. [0096]).  

Regarding Claim 5, Gibson teaches wherein the light guide member (Fig.1 @ 14, Par. [0097]) comprises a first reflecting portion (Fig.1 @ 28, Par. [0097]) and a second reflecting portion (Fig.1 @ 30, Par. [0100]).  
Regarding Claim 6, Gibson teaches a relative position of the first reflecting portion (Fig.1 @ 28, Par. [0097]) to the second reflecting portion (Fig.1 @ 30, Par. [0097]) is fixed (Fig. 1 @ 14, illustrates such configuration).  

Regarding Claim 7, Gibson teaches wherein the first reflecting portion (Fig.1 @ 28, Par. [0097]) directly reflects the light (Fig. 1 @ 28, illustrates such configuration) emitted by the light emitting element (Fig.1 @ 4, Par. [0096]) and the light to be received by the light receiving element (Fig.1 @ 6, Par. [0096]), and 
the second reflecting portion (Fig.1 @ 30, Par. [0097]) reflects the light to and from (Fig. 1 @ 30, illustrates such configuration) the first reflecting portion (Fig.1 @ 28, Par. [0097]) (Note: second reflecting portion 30 reflects light from the first reflecting portion 28, however, some light from second reflecting portion 30 reflects back to the first reflecting portion 28 thus teaches to and from). 

Regarding Claim 9, Gibson teaches wherein the joint member (Fig.1 @ 18, Par. [0097]) is composed of a plurality of parts (Fig.1 @ 18, illustrates at least two parts, spherical and rectangular).  

Regarding Claim 10, Gibson teaches wherein the joint member (Fig.1 @ 18, Par. [0097]) is composed of a single part (Fig.1 @ 18, illustrates a single part).  

Regarding Claim 11, Gibson teaches wherein the orthogonal projection image of the joint member to the main surface of the substrate is one of solid circular, hollow circular, arcuate, and polygonal (Fig. 1 @ 18 and Fig. 10 @ 18).  

Regarding Claim 14, Gibson teaches a gas detection apparatus (Fig. 1) comprising: 
a substrate (Fig.1 @ 2, Par. [0096]) comprising a light emitting element (Fig.1 @ 4, Par. [0096]) for emitting light and a light receiving element (Fig.1 @ 6, Par. [0096]) for receiving the light, the light emitting element (Fig.1 @ 4, Par. [0096]) and the light receiving element (Fig.1 @ 6, Par. [0096]) being provided on a main surface (Fig.1 @ 2, illustrates the main surface) of the substrate (Fig.1 @ 2, Par. [0096]); 
a light guide member (Fig.1 @ 14, Par. [0097]) for guiding the light emitted by the light emitting element (Fig.1 @ 4, Par. [0096]) to the light receiving element (Fig.1 @ 6, Par. [0096]); and 
a joint member (Fig.1 @ 18, Par. [0097]) which is a columnar body (Fig.1 @ 18, illustrates the columnar body) and comprises a first bottom portion (Fig. 1 @ 18, rectangular portion is the first bottom portion) joining to the substrate (Fig.1 @ 2, Par. [0096]) and a second bottom portion (Fig. 1 @ 18, spherical portion is the second bottom portion) joining to the light guide member (Fig.1 @ 14, Par. [0097]),
the substrate (Fig.1 @ 2, Par. [0096]) and the light guide member (Fig.1 @ 14, Par. [0097]) being joined only by the joint member (Fig.1 @ 18, Par. [0097]). 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2013/0026369 A1 by Gibson et al (hereinafter Gibson).
 
Regarding Claim 1, Gibson teaches a gas detection apparatus (See Claim 1 rejection) comprising: 
a substrate; 
a light emitting element provided in a first region in a main surface of the substrate for emitting light (See Claim 1 rejection); 
a light receiving element provided in a second region in the main surface of the substrate for receiving the light (See Claim 1 rejection); 
a light guide member for guiding the light emitted by the light emitting element to the light receiving element (See Claim 1 rejection); and 
a joint member joining the substrate and the light guide member to fix the light guide member to the substrate (See Claim 1 rejection), 
but does not explicitly teach the gas detection apparatus having an orthogonally applied unit pressure maximum distortion ratio of 143 /GPa or more and 10000 /GPa or less.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (orthogonally applied unit pressure maximum distortion ratio of 143 /GPa or more and 10000 /GPa or less), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to apply orthogonally unit pressure maximum distortion ratio of 143 /GPa or more and 10000 /GPa or less.

Allowable Subject Matter

12.	Claims 2-4, 8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reason for Allowance

13.	The following is a statement of reasons for the indication of allowable subject matter: 

14.	As to claim 2, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein an orthogonal projection image of the joint member to the main surface of the substrate is present in a region Rt, the region Rt being a largest region in the main surface of the substrate sandwiched between a straight line Le and a straight line Ld, where a straight line Lp is a perpendicular bisector of a line segment connecting a center of the first region and a center of the second region, the straight line Le is a straight line parallel to the straight line Lp and passing through the first region, and the straight line Ld is a straight line parallel to the straight line Lp and passing through the second region” along with all other limitations of claim 2. 

15.	As to claim 8, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the joint member is disposed at a position where an amount of a displacement of the first reflecting portion is smaller than an amount of a displacement of the second reflecting portion upon the displacement of the light guide member relative to the substrate” along with all other limitations of claim 8. 

16.	As to claim 12, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the joint member serves as a rotational axis upon a relative rotation of the light guide member and the substrate when the substrate is fixed and a shearing stress parallel to the main surface of the substrate is applied to a side surface of the light guide member” along with all other limitations of claim 12. 

17.	As to claim 13, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “wherein the joint member serves as a rotational axis when the substrate is fixed and an external force is applied to the light guide member, from a point on a surface of the light guide member which is farthest from the joint member as a start point, in a direction parallel to the main surface of the substrate and orthogonal to a straight line connecting the start point and the joint member” along with all other limitations of claim 13. 

18.	Gibson (US 2013/0026369 A1) teaches a gas detection apparatus r but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/           Primary Examiner, Art Unit 2877